 



Exhibit 10.1

 

 



SEPARATION AND RELEASE AGREEMENT

 

This Separation and Release Agreement (this “Agreement”) is made by Hurco
Companies, Inc. (the “Company”) and John G. Oblazney (“Oblazney”) as of February
28, 2014 (the “Separation Date”).

 

 

 

Recitals

 

A. Oblazney has been employed with the Company pursuant to that certain
Employment Agreement, dated March 15, 2012 (the “Employment Agreement”).

 

B. Oblazney has resigned his employment with the Company effective as of the
Separation Date.

 

C. In recognition of Oblazney’s loyal service to the Company and in
consideration of Oblazney’s release and waiver of any and all claims Oblazney
may have against the Company Released Parties (as defined in Section 4 below)
and his compliance with the other covenants of this Agreement, the Company is
willing to provide certain special post-employment compensation to Oblazney in
accordance with the terms of this Agreement. In exchange for certain special
post-employment compensation as described in this Agreement, Oblazney is willing
to waive, and to release the Company Released Parties from, any and all rights
or claims that Oblazney may have and to abide by the covenants and provisions
contained in this Agreement.

 

Agreement

 

In consideration of the covenants and promises hereby provided, the actions
taken pursuant thereto, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Company and Oblazney agree
as follows:

 

1. Separation of Employment. Oblazney and the Company agree that Oblazney has
resigned his employment with the Company effective on the Separation Date.
Oblazney hereby resigns, effective as of the Separation Date, from his position
as Chief Financial Officer, Vice President, Secretary and Treasurer of the
Company and also resigns from all other positions (whether as an employee,
officer, director, manager, agent, representative or otherwise) he holds with
the Company or each of its subsidiaries or other affiliates. The Company will
pay Oblazney his earned but unpaid salary through the Separation Date and any
accrued but unused vacation time as of the Separation Date (such earned but
unpaid salary and accrued but unused vacation time being collectively referred
to as the “Final Wages”). The Company will pay Oblazney the Final Wages on or
before the Company’s next regular payroll date after the Separation Date.
Oblazney acknowledges that, except for the Final Wages, the Company has paid
Oblazney all wages and other compensation to which Oblazney is entitled in
connection with Oblazney’s employment with the Company and that, except as
provided in this Agreement, Oblazney is not entitled to any additional
compensation, including, without limitation, salary, wages, vacation or bonuses,
from the Company. The Company’s obligation to pay Oblazney the Final Wages is
not contingent on Oblazney entering into this Agreement or this Agreement
becoming effective, and the Company will pay Oblazney the Final Wages regardless
of whether Oblazney enters into this Agreement or this Agreement becomes
effective.

 



 

 

 

2. Special Post-Employment Compensation. Contingent on this Agreement becoming
effective (as set forth in Section 5 below), the Company agrees to provide
Oblazney with the following post-employment compensation (which Oblazney
acknowledges that he is not entitled to receive unless he enters into this
Agreement): The Company will pay Oblazney the gross sum of Three Hundred Fifty
Thousand Dollars ($350,000.00), payable in a single payment, less all applicable
payroll tax withholdings, within ten (10) days after this Agreement becomes
effective (as set forth in Section 5 below).

 

3. Termination of Employee Benefits. Except for any applicable COBRA rights or
as otherwise may be expressly provided in any applicable employee benefit plans,
Oblazney’s eligibility to participate in, and/or Oblazney’s receipt of, all
employee benefits terminated as of the Separation Date.

 

4. General Release of Claims. To the fullest extent permitted by applicable
laws, Oblazney hereby generally, irrevocably and unconditionally releases and
forever discharges and covenants not to sue the Company, all of its
subsidiaries, affiliates, successors and assigns, and all of its and their
current and/or former employees, officers, members, managers, shareholders,
owners, directors, trustees, representatives, agents, insurers, attorneys,
employee benefit plans and their fiduciaries and administrators, and all persons
acting by, through, or under or in concert with any of them, both individually
and in their representative capacities (collectively, including without
limitation the Company, the “Company Released Parties”) from any and all
complaints, claims, demands, liabilities, damages, obligations, injuries,
actions or rights of action of any nature whatsoever, (including without
limitation claims for damages, attorneys’ fees, interest and costs), whether
known or unknown, disclosed or undisclosed, administrative or judicial,
suspected or unsuspected, that exist in whole or in part as of the date Oblazney
signs this Agreement, including, but not limited to, any claims based upon,
arising out of or in any manner connected with the Employment Agreement,
Oblazney’s employment with the Company, the separation of Oblazney’s employment
with the Company, and/or any acts, omissions or events occurring on or before
the date Oblazney signs this Agreement. Without limiting the generality of the
foregoing, Oblazney acknowledges that the foregoing release/covenant not to sue
is to be construed as broadly as possible and includes, but is not limited to,
and constitutes a complete waiver of, any and all possible claims Oblazney has
or may have against the Company Released Parties under or with respect to the
Age Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act), 29 U.S.C. § 621 et seq., the Civil Rights Act
of 1964 and 1991, as amended, 29 U.S.C. § 2000(e), the Americans With
Disabilities Act of 1990, as amended, 42 U.S.C. § 12,101 et seq., the Employee
Retirement Income Security Act of 1974, as amended, 29 U.S.C. § 1001 et seq.,
all other federal, state and local laws and statutes, all wrongful discharge or
other state law claims and all contract claims or other theories of recovery as
of the date Oblazney signs this Agreement; provided, however, Oblazney and the
Company acknowledge and agree that the foregoing release/covenant not to sue
does not release or affect (a) any rights Oblazney may have with respect to any
vested benefits under any employer benefit plans or programs of the Company,
including without limitation under either the Hurco Companies, Inc. 1997 Equity
Incentive Plan and the Hurco Companies, Inc. 2008 Equity Incentive Plan; (b) any
of Oblazney’s rights under this Agreement, (c) any claims for reimbursement of
business expenses incurred prior to the Separation Date or (d) any rights or
claims that may arise after the date Oblazney signs this Agreement. Oblazney has
been advised by the Company that this Agreement does not prohibit Oblazney from
filing an administrative charge of discrimination with a governmental agency
such as the United States Equal Employment Opportunity Commission (“EEOC”)
relating to his employment with any of the Company Released Parties; provided,
however, Oblazney waives and releases, to the fullest extent permitted by law,
any and all entitlement to any form of personal relief arising from such charge
or any legal action relating to such charge. Should the EEOC, any other
administrative agency or other person bring a complaint, charge or legal action
on Oblazney’s behalf against any of the Company Released Parties based on any
acts, events or omissions occurring on or before the date Oblazney signs this
Agreement, Oblazney hereby waives any rights to, and will not accept, any remedy
obtained through the efforts of such agency or person.

 



-2-

 

 

5. Age Act Advisements. Oblazney acknowledges: (a) the Company has advised
Oblazney that by entering into this Agreement, Oblazney is waiving and releasing
all claims against the Company Released Parties under the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act), 29 U.S.C. § 621 et seq., as of the date Oblazney signs this
Agreement; (b) the Company has advised Oblazney to consult with an attorney
prior to signing this Agreement; (c) the Company has advised Oblazney that he
has up to twenty-one (21) days to consider and accept this Agreement by signing
and returning this Agreement to the Company; (d) the Company has advised
Oblazney that for a period of seven (7) days following Oblazney’s signing of
this Agreement, Oblazney may revoke this Agreement by written notice to the
Company; and (e) this Agreement will not become binding and enforceable until
the seven-day revocation period has expired without Oblazney having exercised
his right of revocation.

 

6. No Actions Commenced. Oblazney represents and warrants that, as of the date
of signing this Agreement: (a) Oblazney has not filed or submitted any
complaint, charge or action of any kind in any forum, judicial, administrative
or otherwise, against any of the Company Released Parties; (b) Oblazney has no
charges or complaints pending against any of the Company Released Parties with
the EEOC or any other federal, state or local governmental agency; and (c)
Oblazney is not aware of any undisclosed or unresolved corporate or regulatory
compliance issues involving the Company arising under any federal, state or
local law.

 

7. Cooperation and Transition Assistance. Oblazney agrees, that for the period
beginning on the Separation Date and ending November 30, 2014, he will cooperate
with the Company in the transition of knowledge he may have as of the Separation
Date respecting or related to the Company and its subsidiaries by making himself
reasonably available, upon reasonable advance request, to answer questions or
otherwise provide information known to him, all without any additional
remuneration; provided, however, the foregoing cooperation obligation shall not
preclude Oblazney from obtaining other employment or in any way interfere
unreasonably with any such other employment. Oblazney further agrees and
covenants that if the Company desires Oblazney to provide any information or
testimony relating to any judicial, administrative or other proceeding involving
the Company (or any of its subsidiaries or other affiliates), Oblazney will
cooperate in making himself reasonably available for such purposes and will
provide truthful information and/or testimony. The Company agrees to reimburse
Oblazney for all necessary and reasonable out-of-pocket expenses Oblazney incurs
in connection with such matters. Should Oblazney be served with a subpoena or
other legal process in any proceeding relating to the Company (or any of its
subsidiaries or other affiliates), Oblazney agrees: (a) to inform the Company
immediately of such subpoena or legal process; (b) to cooperate with the Company
and its attorneys in preparing for any hearings, depositions or other formal
process by which evidence is taken or received; and (c) to provide truthful
evidence in response to questions that are within the scope of proper discovery.
Oblazney further agrees to comply with any reasonable, lawful directions by the
Company’s attorneys should any litigation relating to the Company (or any of its
subsidiaries or other affiliates) involve Oblazney as a witness.

 



-3-

 

 

8. Return of Company Property. Oblazney represents and covenants (a) that he has
returned, or will immediately return, to the Company all property belonging to
the Company, including, but not limited to, keys, access cards, files,
equipment, business plans, financial statements, computer disks or files,
documents and/or any such other Company property in his possession or custody or
under his control, and (b) that he will not retain copies of any the Company’s
files, documents or other property.

 

9. No Severance Plan or Other Benefits. Oblazney acknowledges and agrees that,
except as expressly provided in this Agreement, Oblazney is not entitled to any
severance payments or compensation or other benefits under any other plan or
program that may be maintained by the Company, and Oblazney hereby waives any
and all rights he may have under any such plans or programs.

 

10. No Admission. This Agreement and the actions taken pursuant to this
Agreement do not constitute an admission by either party of any wrongdoing or
liability, and each party expressly denies any wrongdoing or liability.

 

11. Successors. The Company shall have the right to assign this Agreement. This
Agreement shall inure to the benefit of and may be enforced by the Company and
its successors and assigns, including, without limitation, by asset assignment,
merger consolidation or other corporate reorganization. Oblazney shall not have
the right to assign this Agreement.

 

12. Entire Agreement; Modification. This Agreement constitutes the entire
agreement of the parties with respect to the subject matter addressed herein and
supersedes any prior agreements, understandings or representations, oral or
written, with respect to the subject matter addressed in this Agreement except
for the provisions of the Employment Agreement relating to the post-employment
obligations of Oblazney, including, without limitation, Section 8
(Non-Disclosure of Confidential Information), Section 9 (Restrictive Covenants),
Section 10 (Company Property), Section 11 (Remedies) and all related procedural
provisions, all of which sections and provisions shall remain in effect.
Oblazney acknowledges that he does not have any continuing rights or claims
under the Employment Agreement. Oblazney acknowledges that he is not relying on
any representations, statements, promises or inducements, whether oral or
written, made by the Company or its representatives except those expressly
stated in this Agreement. This Agreement may not be amended, supplemented, or
modified except by a written agreement signed by both Oblazney and a duly
authorized officer of the Company.

 



-4-

 

 

13. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Indiana, without
application of its conflict of law rules. The Company and Oblazney agree that
any legal action arising out of or relating to this Agreement shall be commenced
and maintained exclusively before any appropriate state court of record in
Marion County, Indiana, or in the United States District Court for the Southern
District of Indiana, Indianapolis Division, and the parties hereby submit to the
personal jurisdiction and venue of such courts and waive any right to challenge
or otherwise object to personal jurisdiction or venue in any action commenced or
maintained in such courts.

 

14. Severability. If any provision or portion of this Agreement is determined by
a court of competent jurisdiction to be unenforceable or invalid for any reason,
such unenforceability or invalidity shall not affect the enforceability or
invalidity of the remainder of the Agreement. Should any covenant or provision
of this Agreement be determined by a court of competent jurisdiction to be
unenforceable or invalid for any reason, such covenant or provision shall be
enforced to the maximum extent permitted by applicable law.

 

15. Construction. This Agreement is the result of negotiations between the
parties, and no party shall be deemed to be the drafter of this Agreement. This
Agreement shall be interpreted without any presumption or inference based upon
or against the party causing this Agreement to be prepared. The language of this
Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any party.

 

16. Counterparts. This Agreement may be executed in one or more counterparts (or
upon separate signature pages bound together into one or more counterparts), all
of which taken together shall constitute but one agreement. Signatures
transmitted by facsimile or other electronic means are acceptable the same as
original signatures for execution of this Agreement.

 

17. Acknowledgment. Oblazney acknowledges that he has read this Agreement, that
he has had ample time to consider this Agreement, that he has had the
opportunity to consult with his own attorney concerning this Agreement, and that
he is knowingly and voluntarily entering into this Agreement, intending to be
legally bound.

 

IN WITNESS WHEREOF, the Company and Oblazney have executed this Agreement on the
dates indicated below, intending it to become effective as set forth above.

 

 

OBLAZNEY   COMPANY           HURCO COMPANIES, INC.             /s/ John G.
Oblazney   By: /s/ Michael Doar John G. Oblazney   Michael Doar     Chairman and
CEO Date:  February 28, 2014   Date: February 28, 2014

 

 



-5-

